Exhibit 10.49.2

ENTERPRISE BANCORP, INC.

Nonqualified Stock Option Agreement

This Agreement made as of this Xth day of XXXX, 20XX by and between Enterprise
Bancorp, Inc., a Massachusetts corporation (the “Company”), and NAME (the
“Optionee”).

WITNESSETH THAT:

WHEREAS, the Company has instituted a program entitled “Enterprise Bancorp, Inc.
[Amended and Restated 1998] [2003]  Stock Incentive Plan” (the “Plan”); and

WHEREAS, the Compensation Committee of the Board of Directors, or the full Board
of Directors, as the case may be, of the Company has authorized the grant of
stock options upon the terms and conditions set forth below; and

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has authorized the grant of this stock option pursuant and subject to
the terms of the Plan, a copy of which is attached hereto and incorporated
herein; and

WHEREAS, the Compensation Committee or the full Board of Directors, as the case
may be, has designated this stock option a nonqualified stock option in
accordance with Section 5 of the Plan;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Optionee agree as follows.

1.             Grant.  Subject to the terms of the Plan and this Agreement, the
Company hereby grants to the Optionee a stock option (the “Option”) to purchase
from the Company #OF shares of its common stock, $0.01 par value per share
(“Stock”). This Option is not intended to be an incentive stock option or to
qualify for special federal income tax treatment under Section 422 of the Code.

2.             Exercise Price.  This Option may be exercised at the exercise
price of $XX.XX per share of Stock, subject to adjustment as provided herein and
in the Plan.

3.             Term and Exercisability of Option.  This Option shall expire on
the earlier of [not later than the grant date + ten years – one day] or the last
day of the exercise period determined pursuant to subsection (c) of this Section
3. At any time before its expiration, this Option may be exercised to the extent
set forth in the schedule attached to this Agreement as Exhibit 1, which is
incorporated herein and made a part hereof by this reference, provided that:

(a)           at the time of exercise the Optionee is not in violation of any
employee confidentiality, noncompetition or other agreement with the Company or
a Subsidiary;

(b)           the Optionee must maintain the employment, contractual or other
service relationship with the Company or a Subsidiary that was in effect at the
time of the initial


--------------------------------------------------------------------------------


grant of this Option (the “Relationship”) without change on the relevant date
set forth in Exhibit 1 in order for any scheduled increment in the exercisable
portion of the Option to become effective;

(c)           this Option may not be exercised if three months or more have
elapsed following the date of termination, or any change in the nature, of the
Relationship between the Optionee and the Company or a Subsidiary; provided,
however, that if the Relationship terminates as a result of the Optionee’s
retirement at age 62 or older, “thirty-six months” shall be substituted for
“three months” in this sentence; and provided, further, that if the Relationship
terminates by reason of the Optionee’s permanent and total disability (as
determined by the Compensation Committee or the full Board of Directors, as the
case may be, on the basis of medical advice satisfactory to it) or death, the
Option must be exercised within twelve months of the Optionee’s death or
disability; and

(d)           For purposes of subsections (b) and (c) of this Section 3, the
nature of the Relationship between the Optionee and the Company shall not be
deemed to have changed if the fundamental nature of the Relationship, meaning
the Optionee serving as an employee or as a non-employee director or as a
third-party consultant, advisor or other vendor, as the case may be, does not
change, regardless of any changes in the Optionee’s title, compensation or other
terms of employment or service, as the case may be, which do not change the
fundamental nature of the Relationship.  A fundamental change in the nature of
the Relationship would include, for example, a change from the Optionee serving
as an employee of the Company to serving as a third-party consultant to the
Company or a change from the Optionee serving as an employee director of the
Company to serving as a non-employee director of the Company.

4.             Method of Exercise.  Prior to its expiration and to the extent
that the right to purchase shares of Stock has vested hereunder, this Option may
be exercised from time to time by written notice to the Company, substantially
in the form attached hereto as Exhibit 2, stating the number of shares with
respect to which this Option is being exercised and accompanied by either (a)
payment in full of the exercise price for the number of shares to be delivered,
by means of payment acceptable to the Company in accordance with Section 5(c) of
the Plan, or (b) a description of a “cashless exercise” procedure and such other
documents and undertakings as are necessary to satisfy that procedure. As soon
as practicable after its receipt of such notice, the Company shall, without
transfer or issue tax to the Optionee (or other person entitled to exercise this
Option), deliver, or cause to be delivered, to the Optionee (or other person
entitled to exercise this Option), at the principal executive offices of the
Company or such other place as shall be mutually acceptable, a stock certificate
or certificates for such shares out of theretofore authorized but unissued
shares or reacquired shares of its Stock as the Company may elect; provided,
however, that the time of such delivery may be postponed by the Company for such
period as may be required for it with reasonable diligence to comply with any
applicable requirements of law.  If and to the extent that the Company also
provides to its shareholders generally a means to hold title to shares on a
noncertificated basis, then any shares to be issued to the Optionee upon the
exercise of this Option may be issued on such a noncertificated basis if
mutually agreed upon by the Company and the Optionee and otherwise permissible
under applicable law and the rules of any applicable stock exchange. Payment of
the exercise price may

2


--------------------------------------------------------------------------------


be made in cash or cash equivalents or, in accordance with the terms and
conditions of Section 5(c) of the Plan, in whole or in part in shares of Common
Stock of the Company; provided, however, that the Compensation Committee or the
full Board of Directors, as the case may be, reserves the right upon receipt of
any written notice of exercise from the Optionee to require payment in cash with
respect to the shares contemplated in such notice; and provided, further, that
the Optionee may not make payment in shares of Stock that he acquired upon the
earlier exercise of any incentive stock option, unless he has held the shares
until at least two years after the date the incentive stock option was granted
and at least one year after the date the incentive stock option was exercised.
If the Optionee (or other person entitled to exercise this Option) fails to pay
for and accept delivery of all of the shares specified in such notice upon
tender of delivery thereof, his right to exercise this Option with respect to
such shares not paid for may be terminated by the Company.

5.             Withholding Taxes.  The Optionee hereby agrees, as a condition to
any exercise of this Option, to provide to the Company an amount sufficient to
satisfy the Company’s obligation to withhold certain federal, state and local
taxes arising by reason of such exercise (the “Withholding Amount”), if any, by
(a) authorizing the Company and/or a Subsidiary to withhold the Withholding
Amount from his cash compensation or (b) remitting the Withholding Amount to the
Company in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Stock that would otherwise be delivered upon
exercise of this Option that number of shares having a Fair Market Value, on the
date of exercise, sufficient to eliminate any deficiency in the Withholding
Amount.

6.             Nonassignability of Option.  This Option shall not be assignable
or transferable by the Optionee except by will or by the laws of descent and
distribution.  During the life of the Optionee, this Option shall be exercisable
only by him, by a conservator or guardian duly appointed for him by reason of
his incapacity or by the person appointed by the Optionee in a durable power of
attorney acceptable to the Company’s counsel.

7.             Compliance with Securities Act; Lock-Up Agreement.  The Company
shall not be obligated to sell or issue any shares of Stock or other securities
pursuant to the exercise of this Option unless the shares of Stock or other
securities with respect to which this Option is being exercised are at that time
effectively registered or exempt from registration under the Securities Act and
applicable state securities laws. In the event shares or other securities shall
be issued that shall not be so registered, the Optionee hereby represents,
warrants and agrees that he will receive such shares or other securities for
investment and not with a view to their resale or distribution, and will execute
an appropriate investment letter satisfactory to the Company and its counsel.
The Optionee further hereby agrees that as a condition to the purchase of shares
upon exercise of this Option, he will execute an agreement in a form acceptable
to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

8.             Legends.  The Optionee hereby acknowledges that the stock
certificate or certificates evidencing shares of Stock or other securities
issued pursuant to any exercise of this

3


--------------------------------------------------------------------------------


Option may bear a legend setting forth the restrictions on their transferability
described in Section 7 hereof, if such restrictions are then in effect. If any
such shares or other securities are issued on a noncertificated basis in
accordance with Section 4 hereof, then the Company shall adopt alternative
measures to ensure that any such restrictions are properly observed.

THIS SPACE INTENTIONALLY LEFT BLANK

4


--------------------------------------------------------------------------------


9.             Rights as Stockholder.  The Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until the date of
issuance of a stock certificate to him for such shares or such shares are
otherwise issued on a noncertificated basis in accordance with Section 4 hereof.
No adjustment shall be made for dividends or other rights for which the record
date is prior to the date on which any such shares are so issued.

10.           Termination or Amendment of Plan.  The Board may terminate or
amend the Plan at any time. No such termination or amendment will affect rights
and obligations under this Option to the extent it is then in effect and
unexercised.

11.           Effect Upon Employment and Performance of Services.  Nothing in
this Option or the Plan shall be construed to impose any obligation upon the
Company or any Subsidiary to employ the Optionee or to retain the Optionee in
its employ or to engage or retain the services of the Optionee.

12.           Time for Acceptance.  Unless the Optionee shall evidence his
acceptance of this Option by execution of this Agreement within thirty days
after its delivery to him, the Option and this Agreement shall be null and void.

13.           [Intentionally Omitted]

14.           General Provisions.

(a)           Amendment; Waivers.  This Agreement, including the Plan, contains
the full and complete understanding and agreement of the parties hereto as to
the subject matter hereof and, except as otherwise permitted by the express
terms of the Plan and this Agreement, it may not be modified or amended nor may
any provision hereof be waived, except by a further written agreement duly
signed by each of the parties; provided, however, that a modification or
amendment that does not materially diminish the rights of the Optionee
hereunder, as they may exist immediately before the effective date of the
modification or amendment, shall be effective upon written notice of its
provisions to the Optionee. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance.

(b)           Binding Effect.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

(c)           Governing Law.  This Agreement has been executed in Massachusetts
and shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

(d)           Construction.  This Agreement is to be construed in accordance
with the terms of the Plan. In case of any conflict between the Plan and this
Agreement, the Plan shall control. The titles of the sections of this Agreement
and of the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions. The masculine gender shall include both
sexes; the singular shall include the plural and the plural the singular unless
the

5


--------------------------------------------------------------------------------


context otherwise requires. Capitalized terms not defined herein shall have the
meanings given to them in the Plan.

(e)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or facsimile or sent by registered mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:

To the Optionee:

 

To his address as set forth on the signature page hereof.

 

 

 

To the Company:

 

Enterprise Bancorp, Inc.

 

 

222 Merrimack Street

 

 

Lowell, Massachusetts 01852

 

 

Attn: Mr. James A. Marcotte

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as a
sealed instrument by its officer thereunto duly authorized as of the date set
forth below.

Date of grant: XXXXX XX, 20XX

 

ENTERPRISE BANCORP, INC.

 

 

 

Signed:

 

 

 

John P. Clancy, Jr.

 

Chief Executive Officer

 

6


--------------------------------------------------------------------------------


ACCEPTANCE

I hereby accept the foregoing Option, an incentive stock option, in accordance
with its terms and conditions and in accordance with the terms and conditions of
the Enterprise Bancorp, Inc. [Amended and Restated 1998] [2003] Stock Incentive
Plan.

 

 

 

 

 

Date

 

(Signature of Optionee)

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of grant: XXXX XX, 20XX

 

 

 


--------------------------------------------------------------------------------



EXHIBIT 1

Employee name (“Optionee”):

 

NAME

 

 

 

Date of grant:

 

DATE

 

 

 

Number of shares granted:

 

NUMBER

 

 

 

Exercise price:

 

$XX.XX per share (subject to adjustment as provided in this Agreement and in the
Plan)

 

 

 

Vesting schedule:

 

 

 

 

 

Incremental Amount

 

Cumulative Amount

 

 

 

% of shares

 

# of shares

 

% of shares

 

# of shares

 

Date:

 

 

 

 

 

 

 

 

 

On or after: DATE

 

25

%

NUMBER

 

25

%

NUMBER

 

On or after: DATE

 

25

%

NUMBER

 

50

%

NUMBER

 

On or after: DATE

 

25

%

NUMBER

 

75

%

NUMBER

 

On or after: DATE

 

25

%

NUMBER

 

100

%

NUMBER

 

 

Signed :

 

 

 

 

 

 

 

John P. Clancy, Jr.

 

 

Chief Executive Officer

 

 


--------------------------------------------------------------------------------


Exhibit 2 to

Nonqualified Stock

Option Agreement

[FORM FOR EXERCISE OF NONQUALIFIED STOCK OPTION]

[SAMPLE ONLY]

Enterprise Bancorp, Inc.

222 Merrimack Street

Lowell, Massachusetts 01852

RE:                              Exercise of Nonqualified Stock Option under
Enterprise Bancorp, Inc. [Amended and Restated 1998] [2003]  Stock Incentive
Plan

Gentlemen:

I hereby elect to exercise the stock option granted to me on
                        , 200      by and to the extent of purchasing
                         shares of the Common Stock of Enterprise Bancorp, Inc.
for the exercise price of $                                  per share, subject
to the terms and conditions of the Nonqualified Stock Option Agreement between
myself and Enterprise Bancorp, Inc. dated as of                  , 200      (the
“Agreement”).

Enclosed please find payment, in cash or in such other property as is permitted
under the Enterprise Bancorp, Inc. [Amended and Restated 1998] [2003]  Stock
Incentive Plan (the “Plan”), of the purchase price for the shares.

I hereby confirm that I have investigated and considered the possible income tax
consequences of my exercising the option, of any sale or other disposition by me
of any shares acquired upon the exercise of the option and, if I am making
payment of any part of the purchase price by delivery of shares of stock of
Enterprise Bancorp, Inc., of my making such payment in that form.

I hereby agree to provide to Enterprise Bancorp, Inc. an amount sufficient to
satisfy its obligation to withhold certain taxes, in accordance with the
Agreement.

I further agree to any securities lock-up agreement between one or more
underwriters and shareholders of the Company who are officers or employees of
the Company or a Subsidiary, and any successor to that agreement, with regard to
the shares acquired upon this exercise of my stock option.

I hereby specifically confirm to Enterprise Bancorp, Inc. that I am acquiring
the shares for investment and not with a view to their sale or distribution, and
that the shares shall be held subject to all of the terms and conditions of the
Plan and the Agreement.

 

Very truly yours,

 

 

 

 

 

 

 

 

Date

 

(Signed by                   or other party duly

 

 

exercising option)

 

9


--------------------------------------------------------------------------------